AO 442 (Rev. 11/11) Arrest Warrant

                                                                                                                     3/7/2019
                                           UNITED STATES DISTRICT COURT
                                                                                                               S/J.Vasquez
                                                                  for the
                                                      WesternDistrict
                                                 __________  District of
                                                                      of Virginia
                                                                         __________

                      United States of America
                                 v.                                 )
                       Daniel Gomez-Barajas                         )       Case No.    5:19-cr-00008-03
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                              Defendant


                                                      ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Daniel Gomez-Barajas                                                                                   ,
who is accused of an offense or violation based on the following document filed with the court:

✔ Indictment
u                          u Superseding Indictment         u Information      u Superseding Information             u Complaint
u Probation Violation Petition              u Supervised Release Violation Petition      u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Drug Conspiracy




Date:          03/05/2019                                                                                                For
                                                                                          Issuing officer’s signature

City and state:          Harrisonburg, VA                                              Honorable Elizabeth K. Dillon
                                                                                            Printed name and title


                                                                  Return

          This warrant was received on (date)      3/5/19               , and the person was arrested on (date) 3/7/19
at (city and state)     Harrisonburg, VA                      .
                                                                                                        Digitally signed by DARYL BENDER
Date: 3/7/19
                                                                        DARYL BENDER                    Date: 2019.03.07 10:58:30 -05'00'
                                                                                         Arresting officer’s signature

                                                                        Daryl Bender DUSM
                                                                                            Printed name and title


            Case 5:19-cr-00008-MFU-JCH Document 52 Filed 03/07/19 Page 1 of 1 Pageid#: 73
